DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 25 June 2022 is acknowledged.  Claims 1, 8, 13, and 21 have been amended.  Claims 1-17 and 21-23 are pending.

Specification
The amendments to the title were received on 25 June 2022.  These amendments to the title are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 12, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US Patent Application Publication 2014/0301696, hereinafter Sasaki ‘696) of record in view of Katsuno et al. (Japanese Kokai Publication 2008-192951, hereinafter Katsuno ‘951).
With respect to claim 1, Sasaki ‘696 teaches (FIG. 5) a semiconductor structure substantially as claimed, comprising:
a die (21) ([0032]);
a dielectric layer (31) surrounding the die (21) ([0048, 0081]);
a photoelectric device (22) disposed adjacent to the die (21) and surrounded by the dielectric layer (31) ([0032]);
a redistribution layer (40, 45, and 47) disposed over the die (21), the dielectric layer (31) and the photoelectric device (22) ([0044, 0047]); and
a first opening (to the left of the redistribution layer 40, 45, and 47) extending through the redistribution layer (40, 45, and 47) and configured to receive a first light-conducting member (38 and 50) ([0041]).
Thus, Sasaki ‘696 is shown to teach all the features of the claim with the exception of a dielectric liner extending at least partially through the redistribution layer and surrounding the first opening, wherein the photoelectric device is in contact with the dielectric liner.
However, Katsuno ‘951 teaches (FIG. 1) a vertically-arranged waveguide (200) over a photoelectric device (112) and comprising a dielectric liner (176) extending through a redistribution layer (116, 123, and 133) and surrounding an opening, wherein said photoelectric device is in contact with said dielectric liner, to allow for desired relative refractive indices for said waveguide ([0019, 0021, 0023]).  Replacing the horizontally-arranged waveguide (38 and 50) formed directly upon the upper surface of the photoelectric device (22) of Sasaki ‘696 with the vertically-arranged waveguide of Katsuno ‘951 would result in the dielectric liner extending at least partially through the redistribution layer and surrounding the first opening, and the photoelectric device would be in contact with the dielectric liner.  This would create a narrower opening within the redistribution layer that would allow for more space to be occupied by metallization of a redistribution layer and would allow light to reach the photoelectric device without the need of additional reflectors.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor structure of Sasaki ‘696 further comprising a dielectric liner extending at least partially through the redistribution layer and surrounding the first opening, wherein the photoelectric device is in contact with the dielectric liner as taught by Katsuno ‘951 to allow for desired relative refractive indices for the waveguide, and to create a narrower opening within the redistribution layer that would allow for more space to be occupied by metallization of said redistribution layer and would allow light to reach the photoelectric device without the need of additional reflectors.

With respect to claim 2, Sasaki ‘696 teaches wherein the photoelectric device (22) is at least partially exposed through the first opening (to the left of the redistribution layer 40, 45, and 47) ([0032]).
With respect to claim 3, Sasaki ‘696 and Katsuno ‘951 teach wherein a material of the redistribution layer (40, 45, and 47 of Sasaki ‘696 comprise copper and photosensitive epoxy varnishes) and a material of the dielectric liner (176 of Katsuno ‘951 comprises silicon oxynitride or silicon nitride) are different (Sasaki ‘696, [0044, 0047]; Katsuno ‘951, [0025, 0037]).

With respect to claim 4, Sasaki ‘696 and Katsuno ‘951 teach the device as described in claim 1 above, but primary reference Sasaki ‘696 does not explicitly teach the additional limitation wherein the dielectric liner is disposed along a sidewall of the redistribution layer or a sidewall of the first opening.
However, Katsuno ‘951 teaches (FIG. 1) wherein the dielectric liner (176) is disposed along a sidewall of a first opening to allow for desired relative refractive indices for a waveguide ([0019, 0021, 0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the dielectric liner of Sasaki ‘696 and Katsuno ‘951 disposed along a sidewall of the redistribution layer or a sidewall of the first opening as taught by Katsuno ‘951 to allow for desired relative refractive indices for a waveguide.

With respect to claim 5, Sasaki ‘696 teaches wherein the first light-conducting member (38 and 50) is coupled to the photoelectric device (22) through the first opening (to the left of the redistribution layer 40, 45, and 47) ([0041]).
With respect to claim 6, Sasaki ‘696 and Katsuno ‘951 teach wherein the redistribution layer (40, 45, and 47 of Sasaki ‘696) extends along a first direction (horizontally), and the dielectric liner (176 of Katsuno ‘951) extends along a second direction (vertically) substantially perpendicular to the first direction (Sasaki ‘696, [0044, 0047]; Katsuno ‘951, [0023]).
With respect to claim 8, Sasaki ‘696 teaches wherein the first light-conducting member (38 and 50) is an optical fiber ([0055]).

With respect to claim 9, Sasaki ‘696 and Katsuno ‘951 teach the device as described in claim 1 above, but primary reference Sasaki ‘696 does not explicitly teach the additional limitation further comprising a second opening extending through the redistribution layer, configured to receive a second light-conducting member and surrounded by the dielectric liner.
However, Katsuno ‘951 teaches (FIGs. 1 and 2) a plurality of vertically-arranged waveguides (200) over photoelectric devices (112) and comprising a second opening extending through the redistribution layer (116, 123, and 133), configured to receive a light-conducting member (178) and surrounded by a dielectric liner (176) to allow for desired relative refractive indices for said waveguide ([0019, 0021, 0023]).  Replacing the horizontally-arranged waveguide (38 and 50) formed directly upon the upper surface of the photoelectric device (22) of Sasaki ‘696 with the vertically-arranged waveguides of Katsuno ‘951 would result in a second opening extending through the redistribution layer, configured to receive a second light-conducting member and surrounded by the dielectric liner.  This would create a narrower opening within the redistribution layer that would allow for more space to be occupied by metallization of a redistribution layer and would allow light to reach the photoelectric device without the need of additional reflectors.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor structure of Sasaki ‘696 and Katsuno ‘951 further comprising a second opening extending through the redistribution layer, configured to receive a second light-conducting member and surrounded by the dielectric liner as taught by Katsuno ‘951 to allow for desired relative refractive indices for the waveguide, and to create a narrower opening within the redistribution layer that would allow for more space to be occupied by metallization of said redistribution layer and would allow light to reach the photoelectric device without the need of additional reflectors.

With respect to claim 12, Sasaki ‘696 teaches wherein the die (21) and the photoelectric device (22) are electrically connected ([0032]).

With respect to claim 13, Sasaki ‘696 teaches (FIG. 5) a semiconductor structure substantially as claimed, comprising:
a die (21) ([0032]);
a dielectric layer (31) surrounding the die (21) ([0048, 0081]);
a redistribution layer (40, 45, and 47) over the dielectric layer (31) ([0044, 0047]);
a photoelectric device (22) disposed adjacent to the die (21) and between the dielectric layer (31) and the redistribution layer (40, 45, and 47) ([0032]); and
a light-conducting member (38 and 50) extending through the redistribution layer and optically coupled to the photoelectric device (22) ([0041]).
Thus, Sasaki ‘696 is shown to teach all the features of the claim with the exception of a dielectric liner extending at least partially through the redistribution layer and surrounding the light-conducting member, wherein the photoelectric device is in contact with the dielectric liner.
However, Katsuno ‘951 teaches (FIG. 1) a vertically-arranged waveguide (200) over a photoelectric device (112) and comprising a dielectric liner (176) extending through a redistribution layer (116, 123, and 133) and surrounding a light-conducting member (178), wherein said photoelectric device is in contact with said dielectric liner, to allow for desired relative refractive indices for said waveguide ([0019, 0021, 0023]).  Replacing the horizontally-arranged waveguide (38 and 50) formed directly upon the upper surface of the photoelectric device (22) of Sasaki ‘696 with the vertically-arranged waveguide of Katsuno ‘951 would result in the dielectric liner extending at least partially through the redistribution layer and surrounding the light-conducting member, and the photoelectric device would be in contact with the dielectric liner.  This would create a narrower opening within the redistribution layer that would allow for more space to be occupied by metallization of a redistribution layer and would allow light to reach the photoelectric device without the need of additional reflectors.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor structure of Sasaki ‘696 further comprising a dielectric liner extending at least partially through the redistribution layer and surrounding the light-conducting member, wherein the photoelectric device is in contact with the dielectric liner as taught by Katsuno ‘951 to allow for desired relative refractive indices for the waveguide, and to create a narrower opening within the redistribution layer that would allow for more space to be occupied by metallization of said redistribution layer and would allow light to reach the photoelectric device without the need of additional reflectors.

With respect to claim 15, Sasaki ‘696 teaches wherein the light-conducting member (38 and 50) is an optical fiber ([0055]).
With respect to claim 17, Sasaki ‘696 teaches wherein the die (21) and the photoelectric device (22) are laterally offset from a top view (when viewed from a top view, the die 21 and the photoelectric device 22 will be offset from one another because said die 21 and said photoelectric device 22 are spaced apart from one another in a lateral direction) ([0032]).
Claims 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki ‘696 and Katsuno ‘951 as applied to claim 1 above, and further in view of Yoshigiwa (US Patent Application Publication 2019/0198547, hereinafter Yoshigiwa ‘547) of record.
With respect to claims 7, 10, and 11, Sasaki ‘696 and Katsuno ‘951 teach the device as described in claim 1 above with the exception of the additional limitations further comprising a first light blocking layer disposed between the photoelectric device and the dielectric layer and including dielectric material; further comprising a second light blocking layer disposed within the dielectric layer and surrounding the photoelectric device; and wherein the second light blocking layer includes dielectric material or metallic material.
However, Yoshigiwa ‘547 teaches (FIG. 8) a first light blocking layer (41A; formed of SiO2, SiN, and Al2O3 which are the same materials as Applicant’s) comprising a dielectric material disposed between a photoelectric device (22, 22A, and 23A) and a dielectric layer (43), and a second light blocking layer (42) comprising a metallic material disposed within the dielectric layer and surrounding the photoelectric device, together completely surrounding the underside (the underside is defined as the surface away from the electrode 25 which would connect to a redistribution layer) and side surfaces of the photoelectric device respectively to inhibit unwanted light from entering or escaping said photoelectric device ([0043, 0060, 0062, 0064]).
It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 15 USQP2d 1655, 1658 (Fed. Cir. 1990).  In this case, the light blocking layers of Yoshigiwa ‘547 would inherently have the property of light blocking because the light blocking layers are made of the same materials as disclosed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor structure of Sasaki ‘696 and Katsuno ‘951 further comprising a first light blocking layer disposed between the photoelectric device and the dielectric layer and including dielectric material; further comprising a second light blocking layer disposed within the dielectric layer and surrounding the photoelectric device; and wherein the second light blocking layer includes dielectric material or metallic material as taught by Yoshigiwa ‘547 to inhibit unwanted light from entering or escaping said photoelectric device.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki ‘696 and Katsuno ‘951 as applied to claim 13 above, and further in view of Yuan et al. (US Patent Application Publication 2017/0092626, hereinafter Yuan ‘626) of record.
With respect to claim 14, Sasaki ‘696 and Katsuno ‘951 teach the device as described in claim 1 above with the exception of the additional limitations further comprising a conductive bump disposed over the redistribution layer and electrically connected to the die through the redistribution layer; and further comprising a second die disposed under the die and electrically connected to the photoelectric device through the redistribution layer.
However, Yuan ‘626 teaches (FIG. 1F) a semiconductor structure comprising a conductive bump (132a and 132b) disposed over a redistribution layer (104) and electrically connected to a die (100) through the redistribution layer; and comprising a second die (200) disposed under the die and electrically connected to a photoelectric device (optical component 116 of die 100 may be a photoelectric device) through the redistribution layer ([0018, 0025, 0027, 0039]) to interconnect components of a 3DIC that allows for high bandwidth, low power, and low cost ([0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor structure of Sasaki ‘696 and Katsuno ‘951 further comprising a conductive bump disposed over the redistribution layer and electrically connected to the die through the redistribution layer; and further comprising a second die disposed under the die and electrically connected to the photoelectric device through the redistribution layer as taught by Yuan ‘626 to interconnect components of a 3DIC that allows for high bandwidth, low power, and low cost.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki ‘696 in view of Yoshigiwa ‘547 and Katsuno 951.
With respect to claim 21, Sasaki ‘696 teaches (FIG. 5) a semiconductor structure substantially as claimed, comprising:
a die (21) ([0032]);
a dielectric layer (31) surrounding the die (21) ([0048, 0081]);
a photoelectric device (22) disposed adjacent to the die (21) and surrounded by the dielectric layer (31) ([0032]);
a redistribution layer (40, 45, and 47) disposed over the die (21), the dielectric layer (31) and the photoelectric device (21) ([0044, 0047]);
an opening (to the left of the redistribution layer 40, 45, and 47) extending through the redistribution layer (40, 45, and 47) and towards the photoelectric device (22) ([0041]); and
a light-conducting member (38 and 50) extending within the opening (to the left of the redistribution layer 40, 45, and 47) and optically coupled to the photoelectric device (22) ([0041]).
Thus, Sasaki ‘696 is shown to teach all the features of the claim with the exception of:
a light blocking layer disposed within the dielectric layer and surrounding the photoelectric device, wherein at least a portion of the dielectric layer is disposed between the light blocking layer and the photoelectric device; and
a dielectric liner extending from the photoelectric device and at least partially through the redistribution layer and surrounding the opening and the light-conducting member.
However, Yoshigiwa ‘547 teaches (FIG. 1) a light blocking layer (42) disposed within a dielectric layer (41) and surrounding a photoelectric device (22 and 23A), wherein at least a portion of the dielectric layer is disposed between the light blocking layer and the photoelectric device to inhibit unwanted light from entering or escaping said photoelectric device ([0043])
Further, Katsuno ‘951 teaches (FIG. 1) a vertically-arranged waveguide (200) over a photoelectric device (112) and comprising a dielectric liner (176) extending from said photoelectric device through a redistribution layer (116, 123, and 133) and surrounding an opening and a light-conducting member (178) to allow for desired relative refractive indices for said waveguide ([0019, 0021, 0023]).  Replacing the horizontally-arranged waveguide (38 and 50) formed directly upon the upper surface of the photoelectric device (22) of Sasaki ‘696 with the vertically-arranged waveguide of Katsuno ‘951 would result in the dielectric liner extending from the photoelectric device and at least partially through the redistribution layer and surrounding the opening and the light-conducting member.  This would create a narrower opening within the redistribution layer that would allow for more space to be occupied by metallization of a redistribution layer and would allow light to reach the photoelectric device without the need of additional reflectors.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor structure of Sasaki ‘696 further comprising a light blocking layer disposed within the dielectric layer and surrounding the photoelectric device, wherein at least a portion of the dielectric layer is disposed between the light blocking layer and the photoelectric device as taught by Yoshigiwa ‘547 to inhibit unwanted light from entering or escaping said photoelectric device; and further comprising a dielectric liner extending from the photoelectric device and at least partially through the redistribution layer and surrounding the opening and the light-conducting member as taught by Katsuno ‘951 to allow for desired relative refractive indices for the waveguide, and to create a narrower opening within the redistribution layer that would allow for more space to be occupied by metallization of said redistribution layer and would allow light to reach the photoelectric device without the need of additional reflectors.

With respect to claims 22 and 23, Sasaki ‘696, Yoshigiwa ‘547, and Katsuno ‘951 teach the device as described in claim 21 above, but primary reference Sasaki ‘696 does not explicitly teach the additional limitations wherein the redistribution layer surrounds the dielectric liner; and wherein the light-conducting member is in contact with the dielectric liner or is isolated from the dielectric liner by the redistribution layer.
However, Katsuno ‘951 teaches (FIG. 1) a vertically-arranged waveguide (200) over a photoelectric device (112) and comprising a redistribution layer (116, 123, and 133) surrounding a dielectric liner (176), wherein a light-conducting member (178) is in contact with the dielectric liner to allow for desired relative refractive indices for said waveguide ([0019, 0021, 0023]).  Replacing the horizontally-arranged waveguide (38 and 50) formed directly upon the upper surface of the photoelectric device (22) of Sasaki ‘696 with the vertically-arranged waveguide of Katsuno ‘951 would result in the redistribution layer surrounding the dielectric liner; and the light-conducting member in contact with the dielectric liner or isolated from the dielectric liner by the redistribution layer.  This would create a narrower opening within the redistribution layer that would allow for more space to be occupied by metallization of a redistribution layer and would allow light to reach the photoelectric device without the need of additional reflectors.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the redistribution layer of Sasaki ‘696, Yoshigiwa ‘547, and Katsuno ‘951 surrounding the dielectric liner, wherein the light-conducting member is in contact with the dielectric liner or is isolated from the dielectric liner by the redistribution layer as taught by Katsuno ‘951 to allow for desired relative refractive indices for the waveguide, and to create a narrower opening within the redistribution layer that would allow for more space to be occupied by metallization of said redistribution layer and would allow light to reach the photoelectric device without the need of additional reflectors.

Response to Arguments
Applicant’s amendments to the title are sufficient to overcome the objection to the title made in the non-final rejection filed 30 March 2022.  The objection to the title has been withdrawn.
Applicant’s arguments, see remarks, pp. 7-8, filed 25 June 2022, with respect to the rejection(s) of claim(s) 1-17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Applicant persuasively argues that the prior art of record fails to teach or suggest the former limitation of claim 8, “wherein the photoelectric device is in contact with the dielectric liner,” now incorporated into claims 1 and 13.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claim(s) 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hung et al. (US Patent Application Publication 2009/0315131); Takubo et al. (US Patent Application Publication 2010/0053390); and Tomita et al. (US Patent Application Publication 2015/0001661) teach dielectric liners in contact with photoelectric devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826